Citation Nr: 1011660	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 20, 2002, 
for the grant of service connection for a psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for major depressive disorder effective 
March 20, 2002.  The Veteran disagreed with the assigned 
effective date of the rating.  

A June 2006 Board decision denied entitlement to an effective 
date earlier than March 20, 2002, for the grant of service 
connection for major depressive disorder.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Veteran argued that 
the Board did not provide an adequate statement for its 
finding that the Veteran did not file a claim for 
compensation for a psychiatric disorder prior to March 20, 
2002, because a document filed in September 1998 constituted 
or contained an informal claim for service connection for 
major depressive disorder, therefore the effective date of 
service connection should be September 1998.  In May 2008, a 
Memorandum Decision was issued and the Court entered Judgment 
the following month, vacating the June 2006 Board decision, 
and remanding the claim to the Board for readjudication 
consistent with its decision.  In its Memorandum Decision, 
the Court noted the Veteran's argument was raised before the 
Court in the first instance, and the June 2006 Board decision 
failed to address the Veteran's specific allegation.  
Accordingly, the Court directed the Board to consider whether 
a document filed in September 1998 constituted an informal 
claim for service connection for major depressive disorder.  


FINDINGS OF FACT

The Veteran did not file his claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depressive disorder, within one year of discharge from 
service; he filed his original claim on March 20, 2002, and 
no informal or formal claim for benefits for any psychiatric 
disorder was received prior to that date.


CONCLUSION OF LAW

The requirements for an effective date prior to March 20, 
2002, for the grant of entitlement to service connection for 
a psychiatric disorder, to include major depressive disorder, 
have not been met.  38 U.S.C.A. § 5110 (West 2009); 38 C.F.R. 
§§ 3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date 
earlier than March 20, 2002, for the grant of service 
connection for a psychiatric disorder, to include major 
depressive disorder, because it was secondary to his service-
connected left tensor fascia latae muscle injury.  
Essentially, the Veteran asserts that a document filed in 
September 1998 constituted or contained an informal claim for 
service connection for major depressive disorder, therefore 
the effective date of service connection should be September 
1998.  In the alternative, the Veteran argues that the 
effective date should be April 1998, because that is when he 
started receiving treatment for major depression.  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
thereof.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits, under the laws administered 
by VA, from a claimant may be considered an informal claim.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155 (2009).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
that regulation provides that receipt of clinical reports of 
examination or hospitalization may serve as informal claims 
"for increase or to reopen" where the claim is for an already 
service-connected condition.  The date of receipt of such 
clinical evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from (1) a claim for increased rating or 
(2) an application to reopen a claim for compensation denied 
because the service-connected disability was not of 
compensable degree.  Since the Veteran's appeal flows from an 
original claim of service connection, the provisions of 38 
C.F.R. § 3.157 are not applicable.

Application is not defined in the statute.  However, in the 
regulations, claim and application are considered equivalent 
and are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

For purposes of establishing the requirements and procedures 
for seeking Veteran's benefits, a claim, whether formal or 
informal must be in writing in order to be considered a claim 
or application for benefits.  The provisions of 38 C.F.R. § 
3.1(p) define claims, informal as well as formal, as a 
communication in writing.  Furthermore, when 38 C.F.R. § 
3.155(a) refers to an informal claim, it necessarily 
incorporates the definition of that term in 38 C.F.R. § 
3.1(p) as a communication in writing.  Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  The provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication indicate an intent to apply for one or 
more benefits under the laws administered by VA, and identify 
the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).

The Veteran sustained an injury to his left tensor fascia 
latae muscle while on inactive duty training with the 
National Guard on April 25, 1998.  The Veteran's service 
medical records show no symptoms, diagnosis, or treatment for 
any mental condition prior to his leg injury in April 1998.  
In June 1998, the Veteran filed a formal application for 
service connection for his left leg injury.  An August 1998 
rating decision granted service connection for a rupture of 
the left tensor fascia latae and assigned a noncompensable 
disability rating.  In a September 2, 1998 statement, the 
Veteran stated that he disagreed with the August 1998 
decision.  In support of his claim the Veteran submitted 
medical treatment records from Ft. B.C.  He indicated that he 
was receiving treatment with Dr. R.G.D., an orthopedist, and 
Dr. V.C., a psychiatrist.  He noted that treatment records 
from Ft. B.C. were new evidence and the basis upon which he 
was appealing the decision.  VA accepted the statement as a 
notice of disagreement.  

Along with the September 1988 notice of disagreement, the 
Veteran submitted medical treatment records from Ft. B.C.  
The records showed that the Veteran was receiving treatment 
or was on convalescence for six months due to left thigh 
trauma.  He was unfit to return to duty.  In September 1998, 
the Veteran was seen for a medical health consultation for 
anxiety and depression, secondary to adjustment.  The 
clinician noted that the Veteran had been experiencing a 
difficult financial and social situation since a left thigh 
injury.  The diagnoses were anxiety and depression secondary 
to social situation and left thigh injury.

In a statement in March 1999, the Veteran reiterated his 
disagreement with the August 1998 rating decision that 
assigned a noncompensable rating for the service-connected 
left leg injury.  Additionally, the Veteran filed a claim for 
service connection for a back condition secondary to the 
service-connected left leg injury.  

On examination at a state clinic in August 1999, the 
clinician noted that the Veteran gradually developed 
depressive symptoms following his injury and had expressed 
suicidal ideations without firm plans.  The examiner 
diagnosed major depressive disorder.  In an August 1999 
report, a private psychiatrist noted that he had been 
treating the Veteran since June 1999 and diagnosed major 
depressive disorder with onset as a result of the leg injury.

In August 2001, the Veteran submitted additional medical 
evidence in support of his claim for a compensable rating for 
the left leg injury.  Included in these records, was a 
statement from Dr. J.A.J., who indicated that the Veteran had 
chronic and severe major depression attributed to his 
service-connected physical condition.  Dr. J.A.J. opined that 
the Veteran was totally incapacitated.  

On VA examination in May 2003, the examiner diagnosed 
recurrent and severe major depressive disorder, without 
psychotic features.  The examiner confirmed an onset date of 
1998.  The examiner opined that the depressive disorder was 
due to the Veteran's service-connected physical condition 
resulting from the left leg injury. 

In a March 20, 2002 statement, the Veteran requested that he 
be considered service-connected for a nervous condition, 
claimed as "N/P."  In support of his claim, he submitted a 
retirement Order from Ft. G., which noted that in November 
2001 the Veteran was considered unfit for military duty due 
to symptoms of depression that were found to be a direct 
result of the service-connected physical injury.  

An April 2003 rating decision increased the Veteran's rating 
for the left leg injury to 40 percent, effective April 27, 
1998.   

A June 2003 rating decision granted service connection for 
major depressive disorder secondary to the left leg injury 
and assigned a 50 percent disability rating, effective March 
20, 2002.  In a June 2003 statement, the Veteran appealed for 
an earlier effective date for the grant of service connection 
for a psychiatric disorder, and this appeal ensued.  

The Board finds that the Veteran is not entitled to an 
effective date earlier than March 20, 2002, for the grant of 
service connection for a psychiatric disorder, to include 
major depressive disorder.

Historically, the record reveals that the Veteran was granted 
service connection for major depressive disorder in a June 
2003 rating decision that assigned an effective date of March 
20, 2002, the date of receipt of the Veteran's claim.  The 
Board has thoroughly reviewed the record to see if any 
written communication was received by VA prior to March 20, 
2002, in which the Veteran indicated that he was seeking 
service connection for a psychiatric condition.  No such 
document appears in the record.  Although the Veteran argues 
that the September 1998 notice of disagreement should be 
construed as a claim for service connection for a psychiatric 
disorder, such assertion is without legal merit.

In the September 1998 notice of disagreement, the Veteran 
unequivocally expressed disagreement with the August 1998 
rating decision.  This decision was based on the Veteran's 
June 1998 claim wherein he only requested service connection 
for a left leg condition.  The Veteran expressed his intent 
to appeal for a higher rating and asserted that his condition 
warranted a compensable rating.  The Veteran stated that he 
was submitting medical treatment records to show the severity 
of his service-connected disability.  The records showed 
treatment received at the Ft. B.C. clinic, and included 
treatment by an orthopedist and a psychologist.  

The September 1998 notice of disagreement did not mention a 
psychiatric disorder.  In his statement, the Veteran did not 
express an intent to seek service connection for a 
disability, to include a psychiatric condition.  There is no 
language in the September 1998 notice of disagreement that 
may be read so as to construe the document as an informal 
claim for service connection.  No statement from the Veteran 
prior to March 20, 2002, mentioned a psychiatric disorder.  
VA is not required to conjure up issues not raised by the 
claimant.  Brannon v. West, 12 Vet. App. 32 (1998).

The law generally requires VA to give a sympathetic reading 
to the Veteran's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 
2004); Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and, further, the intent must be communicated in 
writing.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (plain language of the regulations requires a claimant 
to have an intent to file a claim for VA benefits); Criswell 
v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999) (even an informal claim for 
benefits must be in writing); Brannon v. West, 12 Vet. App. 
32 (1998); 38 C.F.R. § 3.1(p) (2009) (defining claim as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit).  In this case, however, even a 
sympathetic and liberal reading of the appellant's filings in 
connection with his claim for an increased rating does not 
result in the conclusion that he intended to file a claim of 
service connection for a psychiatric disorder in September 
1998.

The Veteran argues that the September 1998 notice of 
disagreement implicitly notified the RO that there was a 
psychiatric component to his service-connected  disability 
because in the notice he referenced psychiatric treatment.  
Accordingly, that statement coupled with the submission of 
medical evidence that showed anxiety and depression as 
secondary to the service-connected left leg condition, could 
be construed as an informal claim of service connection for a 
psychiatric disability on a secondary basis.  However, the 
note explicitly states that the attached treatment records 
from Ft. B.C., to include psychiatric and orthopedic 
treatment records, were to be considered in relation to his a 
appeal for a compensable rating for the left leg injury.  
Furthermore, the submission of medical records showing that 
the psychiatric disorder is secondary to a service connected 
disability, does not automatically amount to having a pending 
and unadjudicated claim.  Additionally, other submissions 
from the Veteran show he demonstrated that he was aware of 
the language required to obtain service connection for a 
disability on a secondary basis.  In a March 1999 statement 
in support of his claim for an increased compensable rating 
for the left leg injury, the Veteran stated that he was 
seeking service connection for a back disorder as secondary 
to his service-connected disability left leg injury.  Prior 
to March 20, 2002, the Veteran did not submit any written 
communication stating that he was seeking benefits for a 
psychiatric disorder secondary to his left leg injury.

To the extent that along with the September 1998 notice of 
disagreement the Veteran submitted medical records that 
indicated the presence of a psychiatric disability secondary 
to his left leg injury, medical records documenting 
psychological treatment may not be construed as a claim for 
compensation.  Medical records cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  Brannon v. West, 12 Vet. App. 32 
(1998); Lalonde v. West, 12 Vet. App. 377 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment does not establish a claim, 
to include an informal claim, for service connection. 

Similarly, the Board finds that the August 1999 private 
psychiatric treatment records, and the August 2001 medical 
statement from Dr. J.A.J., which related the Veteran's 
psychiatric symptoms to the service-connected left leg 
injury, may not be construed as informal claims for service 
connection.  The indiscriminate inclusion of materials with 
an application for benefits cannot be used as a pleading 
device to require VA to conduct an unguided safari through 
the record to identify all conditions for which the Veteran 
may possibly be able to assert entitlement to a claim for 
disability compensation.   Such a requirement would nullify 
the specificity required by 38 C.F.R. § 3.155(a).  Brokowski 
v. Shinseki, 23 Vet.App. 79 (2009). 

The Veteran has also argued that that the effective date of 
service connection for a psychiatric condition should be 
April 1998, because that is when he started receiving 
treatment for major depression.  The medical evidence shows 
that the Veteran's depressive disorder manifested as early as 
September 1998, and was shown by the evidence of record to be 
the result of his service-connected left leg injury as early 
as August 1999.  However, the Veteran's earliest claim for 
service connection for his mental condition was received by 
the RO on March 20, 2002.  As discussed above, there is no 
earlier communication of record from the Veteran or any 
representative or other party to VA that would constitute a 
claim for service connection for a psychiatric disorder.  38 
C.F.R. § 3.155 (2009).

To the extent that the Veteran has argued that an effective 
date in April 1998, is warranted because that is the date 
that he was awarded benefits by the Social Security 
Administration, the Board notes that the Social Security 
Administration reviews claims under different statutes and 
regulations than VA and decisions of the Social Security 
Administration are not binding on VA.  Collier v. Derwinski, 
1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

In sum, the controlling statute and regulation are quite 
clear.  The effective date for the award of service 
connection when a claim is received more than one year after 
separation from service can be the date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2009).  In the 
instant case, the Veteran filed his original claim for 
service connection for a psychiatric disorder on March 20, 
2002, more than one year after separation from service.  The 
Veteran has been awarded entitlement to service connection 
for a psychiatric disability from the date of his original 
claim, and there is no basis upon which to award an earlier 
effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009); Sabonis v. Brown, 6 Vet. App. 426 1994) (where 
the law is dispositive, the claim should be denied due to a 
lack of legal merit).

As the preponderance of the evidence is against the claim for 
an effective date earlier than March 20, 2002, for the award 
of service connection for a psychiatric disability, to 
include depressive disorder, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for major depressive disorder.  Once a 
claim is granted it is substantiated and additional notice is 
not required.  Thus, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.


ORDER

An effective date earlier than March 20, 2002, for the grant 
of service connection for a psychiatric disorder, to include 
major depressive disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


